This is an action by appellee against appellants to recover upon a guaranty in writing executed and endorsed by appellants on a certain bond in the principal sum of $500. Issues were formed upon appellee's complaint in one paragraph, by appellants' answer in three paragraphs, and a reply in general denial to the second and third paragraphs of answer. The cause was tried by the court without the intervention of a jury, resulting in a finding and judgment in favor of appellee against the appellants for the amount of the bond, interest, and costs. The only ruling of the lower court upon which appellants base their grounds for reversal is the overruling of the motion for a new trial. Appellee has filed a motion to dismiss this appeal, which motion we conclude to overrule.
Appellee points out in his answer brief that no question is presented for failure of appellants to comply with the provisions of Rule No. 21 of the Supreme and Appellate Court Rules. Appellants have not set out in their brief the motion for a new trial relied upon, the grounds, or the substance thereof. The rule requires that the errors relied upon for reversal be shown in appellants' brief, and this appellants have failed to do, thereby waiving any question by reason of such assignment. Pry
v. Ramage (1911), 176 Ind. 446, 96 N.E. 385. The reason for the requirement of Rule No. 21 in respect to the preparation of briefs in a case has so frequently been given in decisions of this court that we deem it unnecessary to restate it here. Since the only error assigned is the ruling on the motion for a new trial, we conclude that no question is presented.
Judgment affirmed. *Page 474